EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Littlefield on 09/16/2021.

2.	The application has been amended as follow:
	In the Claims filed on 03/16/2020:
In claim 13, line 4, a period has been inserted after the word “platform.”
Claims 15-20 have been cancelled.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an apparatus comprising: a standing platform comprising a first end, a second end, a first side, a second side, and an open channel, wherein the open channel partially bisects the standing platform and is situated parallel to the first side and the second side; a collapsible member comprising a distal end and a proximal end, wherein the proximal end of the collapsible member is situated at the first end of the standing platform; a resistance mechanism, situated partially within the open channel and partially within an interior path of travel of the standing platform, wherein the resistance mechanism comprises a first plurality of elongate ends accessible at the open channel for mounting of a first resistance band and a second plurality of elongate ends accessible at the open channel for mounting of a second resistance band; and a user engagement member comprising a first portion for engaging hips of a user and a second portion for engaging the resistance mechanism, wherein engagement of the resistance mechanism causes the resistance mechanism to move within the path of travel toward the first end of the standing platform.
Claims 2-7 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an apparatus comprising: a standing platform comprising a first end, a second end, a first side, a second side, and an open channel, wherein the open channel partially bisects the standing platform and is situated parallel to the first side and the second side; a collapsible member comprising a distal end and a proximal end, wherein the proximal end of the collapsible member is situated at the first end of the standing platform; a resistance mechanism, situated partially within the open channel and partially within an interior path of travel of the standing platform, wherein the resistance mechanism comprises a first plurality of elongate ends accessible at the first side of the standing platform for mounting of a first resistance band and a second plurality of elongate ends accessible at the second side of the standing platform for mounting of a second resistance band; and a user engagement member comprising a first portion for engaging hips of a user and a second portion for engaging the resistance mechanism, wherein engagement of the resistance mechanism causes the resistance mechanism to move within the path of travel toward the first end of the standing platform.
Claims 9-14 depend either directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784